 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   MEGAN T. HOPKINS, Bar #294141
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
 4   Telephone: 559.487.5561/Fax: 559.487.5950

 5   Attorney for Defendant
     RYAN FREITAG
 6
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:16-cr-00024 DAD

12                    Plaintiff,                   ORDER FOR RELEASE OF RYAN FREITAG

13   vs.                                           Hon. Dale A. Drozd

14   RYAN FREITAG,

15                   Defendant.

16
17          On October 1, 2018 before the Honorable Dale A. Drozd, Ryan Freitag was sentenced to
18   232 days custody, followed by placement at the Geo Group residential re-entry center in San
19   Francisco, CA for a period up to 180 days. The Court further ordered that Mr. Freitag’s release
20   be delayed until October 16, 2018 to permit Federal Defender staff to transport Mr. Freitag from
21   Fresno County Jail to the Geo Group facility, stopping in Merced, CA to collect Mr. Freitag’s
22   belongings and complete his de-registration with the Merced County Sherriff’s Department. The
23   delay was also necessary to ensure that the probation officer had sufficient time to confirm bed-
24   space availability and a starting date at Geo Group for Mr. Freitag. On October 4, 2018 the
25   probation officer confirmed that Mr. Freitag had been accepted into the Geo Group program and
26   can check into the program on October 16, 2018.
27          A proposed order authorizing Mr. Freitag’s release to Federal Defender staff on October
28   16, 2018 was filed on October 9, 2018 and signed by the Honorable Dale A. Drozd on October
 1   11, 2018. Subsequently, the United States Marshals erroneously transported Mr. Freitag to the
 2   prison in Pahrump, Nevada where he completed the 232-day time-served sentence, and was
 3   scheduled for release on October 15, 2018. Mr. Freitag is subject to a number of conditions of
 4   supervision and state registration laws that would have been violated if he were to be released in
 5   Nevada. Moreover, Mr. Freitag is hearing impaired and would not have been able to readily
 6   communicate with his counsel or probation officer to receive further instruction upon release.
 7           Counsel for Mr. Freitag notified the Court, counsel for the government, and the probation
 8   officer of the issue as soon as counsel became aware of Mr. Freitag’s whereabouts. The United
 9   States Marshals were then contacted by the Court to address the issue, and arranged to extend the
10   custodial period to October 18, 2018 in order to permit transportation back to Fresno County Jail
11   on October 17, 2018. Both counsel for the government and the probation officer are in
12   agreement with this revised proposed order, in light of the circumstances.
13           This proposed order is submitted to update the previous release order and authorize Mr.
14   Freitag’s release from the Fresno County Jail on October 18, 2018 at 8:00 a.m., to the custody of
15   Federal Defender Staff, who will transport him to Merced, CA, accompany him to collect his
16   belongings and complete the necessary steps to unregister with the Sherriff, and then transport
17   him to the Geo Group facility in San Francisco, CA.
18
19                                                Respectfully submitted,
20                                                HEATHER E. WILLIAMS
                                                  Federal Defender
21
           Dated: October 15, 2018                /s/ Megan T. Hopkins
22                                                MEGAN T. HOPKINS
                                                  Assistant Federal Defender
23                                                Attorney for Defendant
                                                  RYAN FREITAG
24
25
26
27
28

      Freitag, Ryan: Proposed Order for Release      -2-
 1                                                ORDER
 2
 3           Defendant RYAN FREITAG shall be released from the Fresno County Jail to the custody
 4   of Federal Defender Staff on Thursday, October 18, 2018, at 8:00 a.m. The defendant shall be
 5   transported by Federal Defender Staff to the House of Prayer in Merced, CA in order to collect
 6   his belongings, and to the Merced County Sherriff’s Department to complete de-registration.
 7   Federal Defender Staff shall then transport Mr. Freitag directly to the Geo Group facility, located
 8   at 111 Taylor Street, San Francisco, CA 94102. The defendant is thereafter to reside at the Geo
 9   Group facility and participate in that program as directed for a period of up to 180 days.
10
     IT IS SO ORDERED.
11
12       Dated:       October 16, 2018
                                                       UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Freitag, Ryan: Proposed Order for Release      -3-
